Carter, J.
In February A. D. 1901, plaintiffs in error were charged by information, and tried and convicted in the Criminal Court of Record of Escambia county of the crime of larceny of cattle, and from the sentences imposed sued out this writ of error.
The errors assigned are: 1. The court erred in overruling the defendants’ motion for a new trial upon the ground stated in said motion, . viz: because the verdict was contrary to the law.
2. The court erred in not granting the defendants’ motion for a new trial as stated in said motion, viz: because the verdict was unsupported by the evidence, and because the 'verdict was contrary to the evidence.
There is in the transcript what purports to be a bill of exceptions, but it contains nothing but the evidence - adduced at the trial. It makes no reference to a motion for a new trial, nor to any ruling upon such a motion, nor to an exception to such a ruling. A motion for a new trial upon the grounds stated in the assignments of error is essentially a matter in pais, and must, with the exception to the ruling thereon be evidenced to this court by bill *545of exceptions, in order to entitle us to consider it. In other parts of the transcript the evidence set forth in the bill of exceptions is repeated. Following that appears what purports to be a motion for a new trial, with the ruling, of the court denying it, and further along a recital that the ruling denying the motion was excepted to, but these matters do not appear to be authenticated by the judge in any way, and they are evidently mere recitals of the clerk as to the matters mentioned.
The motion for a new trial and exception thereto not being evidenced by bill of exceptions, we are unable to decide the questions sought to be reviewed by the assignment of errors.
The judgments of the court below are affirmed.